DETAILED ACTION
	The Office action mailed on June 17, 2022 is vacated in view of the newly discovered reference(s) to Yokoyama et al. (4,723,600).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:
the recitation “bended” in line 2 should read -- bent --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 are is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said heat dissipating portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations "said core outer surfaces" in line 6 and "said windings outer surfaces" in line 6.  There is insufficient antecedent basis for these limitations in the claim.  Additionally, the recitation “transformer having a core and one or more windings” is indefinite, since it is unclear whether the structure is the same or different from the “portion generating heat” in claim 1.
Claim 14 recites the limitation " said cooling ducts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the recitations “a primary fluid” and “a secondary fluid” is indefinite, since it is unclear whether the structures are the same or different from the “fluid” in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12 and 16-19 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gessner (DE 10 2004 040949) with machine English translation.
Gessner (Figure 1) discloses an electric device 10 comprising a portion 12 generating heat and a portion 18 for dissipating said generated heat by heat exchange with a fluid 16, wherein said heat dissipating portion 18 comprises means 28 for generating a turbulent flow in the fluid 16.  
Regarding claim 12, Gessner (Figure 1) discloses the means 28 for generating the turbulent flow comprise a netting tape to be applied on a surface of the heat dissipating portion 18.  
Regarding claim 16, Gessner (Figure 1) discloses the electric device 10 is a transformer.  
Regarding claim 17, Gessner (Figure 1) discloses the fluid 16 is oil.  
Regarding claim 18, as best understood, Gessner (Figure 1) discloses the heat generating portion 12 is in a heat exchange relationship with a primary fluid 16, which is in a heat exchange relationship with the heat dissipating portion 18, which is in a heat exchange relationship with a secondary fluid (ambient air).  
Regarding claim 19, Gessner (Figure 1) discloses said primary fluid 16 is oil, and said secondary fluid is air.

Claim(s) 1, 9-11 and 16-19 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gessner (DE 10 2004 040949) with machine English translation.
Gessner (Figure 1, paragraphs 4 and 22-23) discloses an electric device 10 comprising a portion 12 generating heat and a portion 22 for dissipating said generated heat by heat exchange with a fluid 16, wherein said heat dissipating portion 18 comprises means (surface roughness, paragraph 28) for generating a turbulent flow in the fluid 16.  
(Note the “means (surface roughness, paragraph 28) for generating a turbulent flow in the fluid 16” in this ground of rejection differs from the “means 28 for generating a turbulent flow in the fluid 16” in the former ground of rejection above.)
Regarding claim 9, Gessner (paragraph 28) discloses said heat dissipating portion 22 comprises at least a surface having a roughness greater than 200 µm (0.2 mm) forming said means for generating turbulent flow.  
Regarding claims 10-11, Gessner (paragraphs 5 and 10) discloses the profiling (i.e. roughness) has a roughness greater than 200 µm and up to 3 mm.  
Regarding claim 16, Gessner (Figure 1) discloses the electric device 10 is a transformer.  
Regarding claim 17, Gessner (Figure 1) discloses the fluid 16 is oil.  
Regarding claim 18, as best understood, Gessner (Figure 1) discloses the heat generating portion 12 is in a heat exchange relationship with a primary fluid 16, which is in a heat exchange relationship with the heat dissipating portion 18, which is in a heat exchange relationship with a secondary fluid (ambient air).  
Regarding claim 19, Gessner (Figure 1) discloses said primary fluid 16 is oil, and said secondary fluid is air.

Claim(s) 1 and 13-19 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savkar (3,579,162).
Savkar (Figures 2-5) discloses an electric device comprising a portion 12 generating heat and a portion (24, 34) for dissipating said generated heat by heat exchange with a fluid 11, wherein said heat dissipating portion 13 comprises means 34 for generating a turbulent flow in the fluid 11.
Regarding claim 13, as best understood, Savkar (Figures 2-3) discloses said electric device 12 comprises a transformer having a core 21 and one or more windings (22, 23) mounted to the core 21, each winding (22, 23) comprising at least a low voltage winding 22 and at least a high voltage winding 33 (or vice versa) and said heat dissipating portion (24, 34) comprises: cooling ducts 24.  
Regarding claim 14, Savkar (Figure 3) discloses said core 21 comprises a plurality of unlabeled termination blocks being spaced and said cooling ducts 24 being positioned or formed in spaces therbetween.
Regarding claim 15, Savkar (Figure 2) discloses the transformer 12 comprises a tank 10 for a liquid 11, wherein said heat dissipating portion (24, 34) comprises a tank wall, wherein said means 34 for generating a turbulent flow are positioned inside said tank wall.  
Regarding claim 16, as applied to claim 13 above, the electric device 12 is a transformer.  
Regarding claim 17, Savkar discloses the fluid is air.  
Regarding claim 18, as best understood, Savkar (Figure 2) discloses the heat generating portion (24, 34) is in a heat exchange relationship with a primary fluid 11, which is in a heat exchange relationship with the heat dissipating portion (24, 34), which is in a heat exchange relationship with a secondary fluid (ambient air).  
Regarding claim 19, Savkar (Figure 2) discloses said primary fluid is oil, and said secondary fluid is air.   

Claim(s) 1, 3-5, 12 and 16-17 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marton (3,421,578).
Marton (Figure 5) discloses an electric device (21, 24, 25) comprising a portion 21 generating heat and a portion 22 for dissipating said generated heat by heat exchange with a fluid (ambient air), wherein said heat dissipating portion 22 comprises unlabeled means (similar to ribs 26 and further referred to as means or ribs 26) for generating a turbulent flow in the fluid.  
Regarding claim 3, Marton discloses the means 26 for generating the turbulent flow comprise ribs 26 positioned so to be in contact with the fluid.  
Regarding claim 4, Marton (Figure 5) discloses the ribs 26 comprise elongated bodies developing longitudinally (along axis 27) on at least one heat dissipating portion surface 22.  
Regarding claim 5, Marton (Figure 5) discloses the means 26 for generating the turbulent flow comprise a plurality of said ribs 26 oriented parallel one to each other.  
Regarding claim 13, as best understood, Marton (Figure 5) discloses said electric device (21, 24, 25) comprises a transformer having a core 21 and one or more windings (24, 25) mounted to the core 21, each winding (24, 25) comprising at least a low voltage winding and at least a high voltage winding and said heat dissipating portion 22 comprises: fins 26.  
Regarding claim 16, Marton (Figure 5) discloses the electric device (21, 24, 25) is a transformer.  
Regarding claim 17, Marton (column 1, lines 33-39) discloses the fluid is air.  

Claim(s) 1, 3-5, 7-8, 13 and 15-19 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avery (4,745,966).
Figures 1-16 disclose an electric device 20 comprising a portion generating heat (28, 30, 36) and a portion 24 for dissipating said generated heat by heat exchange with a fluid (ambient air), wherein said heat dissipating portion 24 comprises means (44, 46) for generating a turbulent flow in the fluid.  
Regarding claim 3, Avery discloses the means (44, 46) for generating the turbulent flow comprise ribs 44, 46 positioned so to be in contact with the fluid.  
Regarding claim 4, Avery discloses the ribs 44, 46 comprise elongated bodies developing longitudinally on at least one heat dissipating portion surface 24.  
Regarding claim 5, Avery (Figure 18, column 6, lines 44-50) discloses the means (44, 46) for generating the turbulent flow comprise a plurality of said ribs 44, 46 oriented parallel one to each other.  
Regarding claim 7, as best understood, Avery (Figures 1 and 16) discloses the means (44, 46) for generating the turbulent flow comprise corrugations on a surface of the heat dissipating portion 24.  
Regarding claim 8, Avery (Figures 6-11) discloses said corrugations are formed by a plate 52 which is bent so to assume a shape alternating peaks 102 and valleys 104, wherein each corrugation extends parallel to the next one and develops transversally to a heat dissipating portion surface.  
Regarding claim 13, as best understood, Avery (Figure 1) discloses said electric device 20 comprises a transformer having a core 36 and one or more windings (28, 30) mounted to the core 36, each winding comprising at least a low voltage winding 30 and at least a high voltage winding 28 and said heat dissipating portion 24 comprises: fins 44, 46.  
Regarding claim 15, Avery (Figure 1) discloses the transformer 20 comprises a tank 24 for a liquid 26, wherein said heat dissipating portion comprises a tank wall, wherein said means (44, 46) for generating a turbulent flow are positioned outside said tank wall.  
Regarding claim 16, as applied to claim 13 above, the electric device 20 is a transformer.  
Regarding claim 17, Avery discloses the fluid is air.  
Regarding claim 18, as best understood, Avery (Figure 1) discloses the heat generating portion (28, 30, 36) is in a heat exchange relationship with a primary fluid 26, which is in a heat exchange relationship with the heat dissipating portion 24, which is in a heat exchange relationship with a secondary fluid (ambient air).  
Regarding claim 19, Avery (Figure 1) discloses said primary fluid is oil, and said secondary fluid is air.   

Claim(s) 1-5, 7-8 and 16-18 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durian et al. (6,050,329).
Durian et al. disclose an electric device 105 comprising a portion generating heat and a portion 15 for dissipating said generated heat by heat exchange with a fluid (ambient air), wherein said heat dissipating portion 115 comprises means 175 for generating a turbulent flow in the fluid.  
Regarding claim 2, Durian et al. (Figure 4, column 2, lines 30-32) disclose the means 175 for generating the turbulent flow comprise denticles (sawtooth) positioned so to be in contact with the fluid.
Regarding claim 3, Durian et al. (Figure 4) disclose the means 175 for generating the turbulent flow comprise ribs (peaks) positioned so to be in contact with the fluid.  
Regarding claim 4, Durian et al. (Figure 4) disclose the ribs (peaks) comprise elongated bodies developing longitudinally on at least one heat dissipating portion surface 115.  
Regarding claim 5, Durian et al. (Figure 4) disclose the means 175 for generating the turbulent flow comprise a plurality of said ribs (peaks) oriented parallel one to each other.  
Regarding claim 7, as best understood, Durian et al. (Figure 4, column 2, lines 30-32) disclose the means 175 for generating the turbulent flow comprise corrugations on a surface of the heat dissipating portion 115.  
Regarding claim 8, Durian et al. (Figure 10, column 2, lines 30-32) disclose said corrugations are formed by a plate which is bent so to assume a shape alternating peaks 135 and valleys 125, wherein each corrugation extends parallel to the next one and develops transversally to a heat dissipating portion surface.  
Regarding claim 16, Durian et al. disclose the electric device 105 is a transformer.  
Regarding claim 17, Durian et al. disclose the fluid is air.  
Regarding claim 18, as best understood, Durian et al. (Figure 1) disclose the heat generating portion 105 is in a heat exchange relationship with a primary fluid 110, which is in a heat exchange relationship with the heat dissipating portion 115, which is in a heat exchange relationship with a secondary fluid (ambient air).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marton (3,421,578) in view of Yokoyama et al. (4,723,600).
Marton (Figure 5) discloses all the claimed limitations except the ribs 26 of said plurality of ribs 26 are grouped in a plurality of groups, wherein each group comprises a plurality of parallel ribs 26, the ribs 26 of each group being dimensioned differently, such that their ends define two opposite sinusoidal waves.
Yokoyama et al. (Figures 8-10) disclose a heat dissipating portion 35 for dissipating heat by heat exchange with a fluid (ambient air) comprising means (39-44) for generating a turbulent flow in the fluid, in the form of ribs (Figure 9-10) positioned so to be in contact with the fluid,  
wherein the ribs comprise elongated bodies developing longitudinally (vertically in Figure 8) and oriented parallel one to each other,
wherein the ribs 26 of said plurality of ribs 26 are grouped in a plurality of groups (39 and 40, 41 and 43, 42 and 44), wherein each group comprises a plurality of parallel ribs, the ribs of each group being dimensioned differently, such that their ends define two opposite sinusoidal waves (light shaded and dark shaded in Figure 8, annotated, below) for the purpose of improving turbulence for heat transfer.


    PNG
    media_image1.png
    380
    586
    media_image1.png
    Greyscale

	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Marton the ribs of said plurality of ribs are grouped in a plurality of groups, wherein each group comprises a plurality of parallel ribs, the ribs of each group being dimensioned differently, such that their ends define two opposite sinusoidal waves for the purpose of improving turbulence for heat transfer as recognized by Yokoyama et al..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763